Title: From Thomas Jefferson to John Barnes, 8 October 1797
From: Jefferson, Thomas
To: Barnes, John


                    
                        Dear Sir
                        Monticello Oct. 8. 97.
                    
                    Your favor of Sep. 29. is at hand. The paiment to Mr. Bache is right. Myself and some of my neighbors have to pay for some of the pamphlets of Callendar, which they have desired me to do for them. Be so good therefore as to pay him twenty dollars on my account. He is to be found at the printing office of Snowden & Mckorkle No. 47. North 4th. street. If you will be so kind as to send a note there, he will call on you, and will consider this act as a sufficient acknolegement of the receipt of his letter and attention to it’s contents. It is probable I may write you on another subject by this post. Wishing yourself and fellow citizens safely thro’ the dangers surrounding you I am Dear Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                